          Case 2:20-cv-00887-RAJ Document 77 Filed 07/29/20 Page 1 of 3



 1                                                            Hon. Richard A. Jones
 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6                      WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
 7

 8   BLACK LIVES MATTER
     SEATTLE-KING COUNTY, et al.,                 No. 2:20-cv-00887-RAJ
 9
                          Plaintiff(s),
10                                                ORDER SETTING TRIAL
            v.                                    DATE AND RELATED
11                                                DATES
     CITY OF SEATTLE,
12
                          Defendant(s).
13

14   BENCH TRIAL DATE                                     JULY 26, 2021

15   Length of Trial                                      10 days
16   Deadline for Joining Additional Parties              September 30, 2020
17
     Deadline to File Amended Pleadings                   January 27, 2021
18
     Expert Witness Disclosure/Reports
19
     Under FRCP 26(a)(2) Due                              January 27, 2021
20
     Deadline to Complete Discovery                       March 29, 2021
21

22   All motions related to discovery must be noted
     on the motion calendar no later than the Friday
23   before discovery closes pursuant to
     LCR7(d)(3)
24

25   All dispositive motions and motions
     challenging expert witness testimony
26   must be filed by                                     April 27, 2021

     ORDER SETTING TRIAL DATE
     AND RELATED DATES – 1
          Case 2:20-cv-00887-RAJ Document 77 Filed 07/29/20 Page 2 of 3



 1   All motions in limine must be filed by                   June 28, 2021
 2
     Agreed Pretrial Order due                                July 12, 2021
 3
     Pretrial conference                                      To be set by the Court
 4

 5   Trial briefs, deposition designations,
     and trial exhibits due                                   July 19, 2021
 6

 7
              These are firm dates that can be changed only by order of the Court, not
 8
     by agreement of counsel or the parties. The Court will alter these dates only
 9   upon good cause shown. If the trial date assigned to this matter creates an
10   irreconcilable conflict, counsel must notify Victoria Ericksen, Courtroom Deputy, by
11   email at victoria_ericksen@wawd.uscourts.gov within 10 days of the date of this
12   Order and must set forth the exact nature of the conflict. A failure to do so will be
13   deemed a waiver. Counsel must be prepared to begin trial on the date scheduled, but
14   it should be understood that the trial may have to await the completion of other

15   cases.

16
              COUNSEL ARE DIRECTED TO REVIEW JUDGE JONES’
     CHAMBERS PROCEDURES at http://www.wawd.uscourts.gov/judges/jones-
17
     procedures. Counsel are expected to abide by the requirements set forth therein.
18
     Failure to do so may result in the imposition of sanctions.
19

20
                        ALTERATIONS TO FILING PROCEDURES
21
          Counsel are required to electronically file all documents with the Court. Pro se
22
     litigants may file either electronically or in paper form. Information and procedures
23   for electronic filing can be found on the Western District of Washington’s website at
24   http://www.wawd.uscourts.gov/attorneys/cmecf.
25        The following alteration to the Filing Procedures applies in all cases pending
26   before Judge Jones:


     ORDER SETTING TRIAL DATE
     AND RELATED DATES – 2
          Case 2:20-cv-00887-RAJ Document 77 Filed 07/29/20 Page 3 of 3



 1        Mandatory chambers copies are required for all e-filed motions, responses,
 2   replies, and surreplies, and all supporting documentation relating to motions,
 3   regardless of page length.
 4        The paper copy of the documents (with tabs or other organizing aids as

 5   necessary) shall be delivered to the Clerk’s Office by 12:00 p.m. on the business day

 6   after filing. The chambers copy must be clearly marked with the words “Courtesy
     Copy of Electronic Filing for Chambers.” The parties are required to print all
 7
     courtesy copies from CM/ECF using the “Include headers when displaying PDF
 8
     documents” feature under “Document Options.” This requirement does not apply to
 9
     pleadings filed under seal.
10
                                         COOPERATION
11
            As required by LCR 37(a), all discovery matters are to be resolved by
12
     agreement, if possible. Counsel and the parties are further directed to cooperate in
13
     preparing the final Pretrial Order in the format required by LCR 16.1.
14

15                                       SETTLEMENT
16          Should this case settle, counsel shall notify Victoria Ericksen as soon as
17   possible at victoria_ericksen@wawd.uscourts.gov. An attorney or party who fails to
18   give the Court prompt notice of settlement may be subject to such discipline as the
19   Court deems appropriate.

20

21

22
            DATED:      July 29, 2020.
                                                      A
                                                      The Honorable Richard A. Jones
                                                      United States District Judge
23

24

25

26


     ORDER SETTING TRIAL DATE
     AND RELATED DATES – 3
